DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1. 	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1, 10 and 18, Raleigh (US 2019/0311430 A1) teaches 
a mobile wireless device configured for cellular service management (see [0070], [0071] and [0072], “service”), the mobile wireless device comprising: wireless circuitry comprising one or more antennas (see Fig.1, device 100 with antenna); and one or more processors communicatively coupled to the wireless circuitry and to a memory storing instructions that, when executed by the one or more processors (see [0132], [0133] and [0134], “processor”, “memory”), cause the mobile wireless device to perform actions including: detecting one or more upload (see [0606] and [0612], “detect”, “upload”); triggers (see [0168], [0168] and [0170], “trigger”); copy (see [0098] and [0545], “copy”); service profile (see [0080], [0081], [0085], [0086], [0089] and [0092], “service profile”); encrypted (see [0078], [0103], [0171], [0172], [0174] and [0179], “encrypted”), one or more subscriber identity modules (SIMs) and/or electronic SIMs (eSIMs) included in the mobile wireless device (see [0163], “Subscriber Identity 
Module (SIM)”).
	Raleigh (US 2019/0311430 A1) fails to teach detecting one or more upload triggers for updating a device cellular service profile table; waiting at least a pre-determined time period after detection of a most recently received upload trigger of the one or more upload triggers; comparing, after the pre-determined time period, trigger information from the one or more upload triggers to a local copy of the device cellular service profile table; when at least a portion of the trigger information from the one or more upload triggers differs from corresponding information included in the local copy of the device cellular service profile table, updating the device cellular service profile table; storing an updated local copy of the device cellular service profile table; and uploading to a cloud-based network server an encrypted copy of the updated device a cellular service profile table, wherein the device cellular service profile table comprises: i) device information characterizing the mobile wireless device, and ii) cellular service profile information characterizing one or more subscriber identity modules (SIMs) and/or electronic SIMs (eSIMs) included in the mobile wireless device.
  	Dependent claims 2-9, 11-17, 19 and 20 are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Lee et al (US 2020/0128390 A1). 	
 	Feng et al (US 2015/0195827 A1).
 	Dare et al (US 8,745,213 B2).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642